McAdam, J.
The action is to recover damages for injuries sustained by the plaintiff, December 17, 1900, by tripping on the stairway leading from the third to the second floor of premises No. 269 Bowery, this city. The accident happened about 7 o’clock in the evening, while the plaintiff, who worked for the defendant Kors, a tailor, was leaving work for the day. The co-defendants Ferrer Brothers, were the lessees, and had control of the building, and Kors merely occupied rooms on the third floor, where he carried on his vocation. It was conceded at the trial that no cause of action had been made out against Ferrer Brothers, but the plaintiff insisted on holding Kors liable under section 81 of the Factory Law (Laws of 1897, chap 415, as amended by Laws of 1899, chap. 192), which provides that “ When, in the opinion of the factory inspector, it is necessary, the workrooms, halls and, *777stairs leading to workrooms shall he properly lighted. Such lights to he independent of the motive power of such factory.” The building was used as a factory, but was not under the control of Kors, so that it is difficult to discover how the duty of lighting the hallways could devolve upon him; but apart from this, there is no evidence that the factory inspector required lights in the hallways, or that in his opinion they were necessary, so as to create a duty upon any one to do the lighting. At common law neither owner nor lessee is under any legal obligation to put lights in the hallways, and the absence of such lights does not prove negligence. Halpin v. Townsend, 2 City Ct. 415; affd., 107 N. Y. 683; Brugher v. Buchtenkirch, 167 id. 153; Hilsenbeck v. Guhring, 131 id. 674; Muller v. Minken, 5 Misc. Rep. 444; S. C., 26 N. Y. Supp. 801. It is clear, therefore, that the proofs established mo liability against the defendant.
As neither party claims that the statute in relation to the lighting of hallways in tenement houses (Laws of 1895, chap. 567, § 9), has any application to factories or business property, or that it affects any question involved here, we refrain from making any farther reference to it.
The judgment must be affirmed, with costs.
Freedman, P. J., and Gildersleeve, J., concur.
Judgment affirmed, with costs.